Title: [Monday September 16. 1776.]
From: Adams, John
To: 


      Monday September 16. 1776.
      A Letter of the 14th. from General Washington, One of the 9th. from General Schuyler, inclosing a copy of one from General Gates, dated the 6th., and one of the 2d, from General Gates with sundry Papers inclosed, were read, and referred to the Board of War.
      A Committee of the whole, on a report of the Board of War. Mr. Nelson reported sundry Amendments and Congress adopted the Resolutions with the Amendments. The Resolutions, which may be seen in the Journal, contain the whole Plan of an Army of Eighty Eight Battalions, to be inlisted as soon as possible, to serve during the War.
      
      Resolved that tomorrow be assigned for taking into Consideration the Articles of War.
     